Exhibit23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (FormS-8 No.333-150936) pertaining to the 2007 Executive Equity Incentive Plan and the 2007 Long-Term Incentive Compensation Plan of FX Real Estate and Entertainment Inc. of our report dated March30, 2009 (except for Note4, as to which the date is April14, 2010), with respect to the consolidated balance sheets as of December31, 2008 and 2007 and the related consolidated statements of operations, cash flows, stockholders’ equity and schedule of FX Real Estate and Entertainment Inc. for the year ended December31, 2008 and for the period from May11, 2007 to December31, 2007 included in its Annual Report (Form10-K) for the year ended December31, 2009, filed with the Securities and Exchange
